SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN A PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Under Rule 14a-12 COMMUNITY BANK SHARES OF INDIANA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and O-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule O-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Community Bank Shares of Indiana, Inc. April 7, Dear Stockholder: I am pleased to invite you to attend the Annual Meeting of Stockholders of Community Bank Shares of Indiana, Inc.,which will be held at the Koetter Woodworking Forest Discovery Center, located in Starlight, Indiana, on Tuesday, May 20, 2008 at 1:00 p.m., Eastern Daylight Time. At the meeting, we will be electing 3 directors, as well as considering ratification of the selection of Crowe Chizek and Company LLC as our independent registered public accounting firm. You may vote your shares using the Internet or the telephone by following the instructions on the enclosed proxy card or voting instruction form.Of course, you may also vote by returning the enclosed proxy card or voting instruction form.It is important that your shares be represented at the Annual Meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to vote by Internet, telephone or by marking, signing and dating your proxy card today and returning it in the envelope provided, even if you plan to attend the Annual Meeting.This will ensure that your vote is counted if you are unable to attend. A buffet lunch will be served from 11:30 a.m. until 12:45 p.m., in the meeting room, so please plan on joining us for something to eat before the meeting begins. We feel that the Annual Meeting is an important opportunity to communicate with our shareholders and we look forward to seeing you if you are able to attend.Your continued support of and interest in Community Bank Shares of Indiana, Inc. is greatly appreciated. Sincerely, James D. Rickard President and Chief Executive Officer 1 Community Bank Shares of Indiana, Inc. 101 West Spring Street New
